[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION
Pursuant to the plaintiffs Motion to Clarify, Post Judgment filed October 8, 1999, the Court amends its Memorandum of Decision dated September 28, 1999 as follows:
The plaintiff shall pay the defendant $1.00 per year as periodic alimony for a term of five years, non-modifiable as to term, terminable earlier on the defendant's death, remarriage or cohabitation as defined by statute.
The Court understands that both counsel of record have no objection to the amendment.
Austin, JTR